ICJ_121_ArrestWarrant_COD_BEL_2001-04-12_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

YEAR 2001
2001
12 April
General List
No. 121
12 April 2001

CASE CONCERNING THE ARREST WARRANT
OF 11 APRIL 2000
(DEMOCRATIC REPUBLIC OF THE CONGO v. BELGIUM)

ORDER
The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 44,
paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order dated 14 March 2001, whereby the Court extended until
17 April 2001 and 31 July 2001 respectively the time-limits for the filing of the Memorial
of the Democratic Republic of the Congo and the Counter-Memorial of the Kingdom of
Belgium;

Whereas, by a letter dated 10 April 2001 received in the Registry on 11 April 2001
by facsimile, the Agent of the Democratic Republic of the Congo requested the Court to
extend by 30 days the time-limit for the filing of the Memorial, and indicated the reasons
for that request; and whereas, on receipt of that letter, the Registrar, referring to Article 44,
paragraph 3, of the Rules of Court, transmitted a copy thereof to the Agent of Belgium;

Whereas, by letter dated 12 April 2001 and received in the Registry on the same day
by facsimile, the Agent of Belgium indicated that his Government was not opposed to the
extension of the time-limit requested by the Democratic Republic of the Congo, and
requested that the time-limit fixed for the filing of the Counter-Memorial be extended until
17 September 2001;

Taking account of the reasons given by the Democratic Republic of the Congo and of
the agreement of the Parties,

Extends to 17 May 2001 the time-limit for the filing of the Memorial of the
Democratic Republic of the Congo;
-2-

Extends to 17 September 2001 the time-limit for the filing of the Counter-Memorial
of the Kingdom of Belgium; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at the Peace
Palace, The Hague, this twelfth day of April, two thousand and one, in three copies, one of
which will be placed in the archives of the Court and the others transmitted to the
Government of the Democratic Republic of the Congo and the Government of the
Kingdom of Belgium, respectively.

(Signed) Gilbert Guillaume,
President.

(Signed) Philippe Couvreur,
Registrar.
